UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 17, 2015 ARGOS THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-35443 56-2110007 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4233 Technology Drive Durham, North Carolina 27704 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (919)287-6300 None (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders Argos Therapeutics, Inc. (the “Company”) held its Annual Meeting of Stockholders on June 17, 2015. The following is a summary of the matters voted on at that meeting. a) The stockholders of the Company elected Brian J. Underdown, Ph.D., Sander van Deventer, M.D., Ph.D. and Alexey Vinogradov, Ph.D. as class I directors, each for a three-year term expiring at the annual meeting of stockholders to be held in 2018, or until his successor has been duly elected and qualified. The results of the stockholders’ vote with respect to the election of class I directors were as follows: Name Votes For Votes Withheld Broker Non- Votes Brian J. Underdown, Ph.D. Sander van Deventer, M.D., Ph.D. Alexey Vinogradov, Ph.D. b) The stockholders of the Company ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015. The results of the stockholders’ vote with respect to the ratification of such appointment were as follows: For Against Abstain BrokerNon-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARGOS THERAPEUTICS, INC. Date: June 22, 2015 By: /s/ Lori R. Harrelson Lori R. Harrelson Vice President of Finance
